Exhibit 10.3

 

EXECUTION COPY

 

AMENDED AND RESTATED PLEDGE AGREEMENT

 

THIS AMENDED AND RESTATED PLEDGE AGREEMENT (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), dated as of December 5, 2016, is made by ALMOST FAMILY, INC., a
Delaware corporation (“Borrower”), the Subsidiaries of the Borrower listed on
the signature pages hereto (together with the Borrower, the “Initial Pledgors,”
and together with any additional Subsidiaries, whether now existing or hereafter
formed or acquired which become parties to this Agreement by executing a Pledge
Supplement hereto in substantially the form of Exhibit A, the “Pledgors” and
each, a “Pledgor “) for the benefit of JPMORGAN CHASE BANK, N.A. acting as
Administrative Agent (“Administrative Agent”) pursuant to the Amended and
Restated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
certain capitalized terms used in this Agreement have the meanings assigned to
such terms in the Credit Agreement unless expressly otherwise defined in this
Agreement and are incorporated by reference herein) entered into among Borrower,
Administrative Agent, and the Lenders from time to time party thereto as defined
in the Credit Agreement.

 

RECITALS:

 

A.                                    The Credit Agreement amends and restates
in its entirety the Existing Credit Agreement (as defined in the Credit
Agreement), providing that the Lenders have severally agreed to make the
Commitment for Loans and Letters of Credit and other financial accommodations to
or for the account of the Borrower upon the terms and subject to the conditions
set forth in the Credit Agreement.

 

B.                                    As a condition to the effectiveness of the
Existing Credit Agreement, certain of the Pledgors entered into the Pledge of
Equity Interests, dated as of December 2, 2010, with the Administrative Agent
(as previously amended, restated, supplemented or otherwise modified from time
to time, the “Existing Pledge Agreement”).

 

C.                                    Each Pledgor party to the Existing Pledge
Agreement wishes to affirm its obligations under the terms of the Existing
Pledge Agreement, and each of the undersigned Pledgors wish to amend and restate
the terms of the Existing Pledge Agreement.

 

D.                                    Lenders have required as one of the
conditions to the effectiveness of the Credit Agreement that each Pledgor
execute and deliver this Agreement to Administrative Agent for the benefit of
itself and the ratable benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
covenants set forth in this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the Pledgors and the Administrative Agent hereby agree as follows:

 

1.                                      Reaffirmation and Pledge. Each Pledgor
party to the Existing Pledge Agreement acknowledges and agrees with the
Administrative Agent that the Existing Pledge Agreement is amended, restated and
superseded in its entirety pursuant to the terms hereof.  Each Pledgor party to
the Existing Pledge Agreement reaffirms its pledge and the security interest
granted under the

 

--------------------------------------------------------------------------------


 

terms and conditions of the Existing Pledge Agreement and agrees that such
pledge and security interest (including, without limitation, any filings made in
connection therewith) remain in full force and effect and are hereby ratified,
reaffirmed and confirmed. In order to induce the Lenders to effect the
Commitment, each Pledgor hereby grants a security interest in and pledges to the
Administrative Agent, for the benefit of itself and for the ratable benefit of
the Secured Parties, and as part of the Collateral (as defined below) to secure
the prompt and complete payment and performance of the Secured Obligations, all
of each such Pledgor’s right, title and interest in and to the following:
(a) subject to the last sentence of this Section 1, all of those shares of the
capital stock of the Subsidiaries described in Schedule I hereto evidenced by
the certificate number(s) identified in Schedule I, (b) subject to the last
sentence of this Section 1, all of the membership interest and all of the other
right, title and interest of whatever nature including economic rights, control
rights and member status, in each Subsidiary identified as one of the “Limited
Liability Companies” on Schedule I hereto, (c) all security entitlements of each
such Pledgor with respect thereto in each case, whether now owned or hereafter
acquired, together with all additions, substitutions, replacements and proceeds
and all income, interest, dividends and other distributions thereon, and (d) all
additional shares or membership interests and the foregoing rights now owned or
hereafter acquired by any Pledgor in any such Subsidiary (the “Collateral”). 
Notwithstanding anything herein to the contrary contained in this Section 1, the
amount of equity interests in any Foreign Subsidiary pledged or required to be
pledged to the Administrative Agent hereunder or under any other Collateral
Document shall be automatically limited to the voting stock of such Foreign
Subsidiary representing not more than 65% of the total voting power of all
outstanding voting stock of such Foreign Subsidiary (and the term “Collateral”
shall not include any other equity interests of such Foreign Subsidiary).

 

2.                                      Representations and Warranties. Each
Pledgor represents and warrants to the Administrative Agent as follows:

 

A.                                    Each Pledgor identified on Schedule I, as
the owner of the Collateral listed thereon, is the legal and beneficial owner of
the Collateral identified as being owned by such Pledgor, which in the case of
Collateral evidenced by certificates is registered in the name of such Pledgor
or a nominee.

 

B.                                    Each Pledgor has full power and authority
to assign, pledge and grant the Collateral to Administrative Agent, for the
benefit of itself and for the ratable benefit of the Secured Parties, pursuant
to this Agreement and such grant does not violate any agreement binding upon
Pledgor, or any federal, state or other laws or regulations, including any
applicable to securities, or require any registration with, or consent or
approval of, or other action by, any federal, state or other Governmental
Authority or regulatory body.

 

C.                                    The Collateral is free and clear of any
Liens, claims or restrictions of any kind, except (i) those established in favor
of Administrative Agent by this Agreement and (ii) Liens permitted under
Section 6.02 of the Credit Agreement.

 

D.                                    The pledge and grant of the security
interest in the Collateral, together with the delivery to Administrative Agent
of the certificates and stock powers evidencing ownership of shares of capital
stock of those Subsidiaries that are corporations, and the filing of a UCC
financing statement that includes in the description of the Collateral the
membership interest of any

 

2

--------------------------------------------------------------------------------


 

Subsidiaries that are limited liability companies in the filing office required
under applicable law to perfect the security interest in those membership
interests, is effective to vest in the Administrative Agent a valid and
perfected exclusive first priority security interest, superior to the rights of
any other Person, in and to the Collateral and does not violate or contravene
any provision of the articles of incorporation or bylaws or articles of
organization or operating agreement or limited liability company agreement
(collectively, “Organization Documents”) of any Pledgor or any Subsidiary. 
Whether or not constituting securities, all certificates evidencing any
Collateral have been delivered to the Administrative Agent on or before the date
hereof, together with undated share transfer powers duly endorsed in blank. 
Each of the Pledgors hereby authorizes the transfer of possession of all
certificates and other evidence of the Collateral to the Administrative Agent.

 

E.                                     Schedule I correctly sets forth the
percentage of issued and outstanding capital stock or membership interest of
each Subsidiary that is being pledged by the Pledgors pursuant to this
Agreement, and such capital stock and membership interests have been duly
authorized and validly issued and are fully paid and non-assessable.

 

F.                                      The membership interests of each
Subsidiary that is a limited liability company is not represented by a
certificate, or by an instrument issued in their or a registered form or issued
or dealt with as a medium for investment and, without limitation of the
foregoing, the operating agreement or limited liability company agreement of
each Subsidiary that is a limited liability company does not provide that the
membership interest is a “Security” as defined in Article 8 of the Uniform
Commercial Code.

 

3.                                      Covenants. Each of the Pledgors
covenants and agrees with Administrative Agent as follows:

 

A.                                    No Pledgor will incur, create, assume or
permit to exist any Lien, claim or restriction of any nature whatsoever on any
of the Collateral, except for those established in favor of Administrative Agent
or any disclosed in and permitted by the express terms of the Loan Documents, or
assign, pledge or otherwise encumber any right to receive income from the
Collateral.

 

B.                                    No Pledgor shall permit any Organization
Documents to be modified without the prior written consent of Administrative
Agent.

 

C.                                    Each Pledgor shall be liable for, and
shall pay and discharge on or before the date when due all Taxes of any kind
whatsoever imposed by any Governmental Authority as a result of or in connection
with the ownership interest of each Subsidiary owned by such Pledgor.

 

D.                                    No Pledgor shall do, suffer or permit to
occur any act or thing whereby the rights of Administrative Agent in the
Collateral would be impaired.

 

4.                                      Voting Rights and Transfer. Prior to the
occurrence of an Event of Default, Pledgor will have the right to exercise all
voting rights with respect to the Collateral owned by it; provided, however,
that no vote shall be cast or corporate or other ownership right exercised or
other action taken which, in the Administrative Agent’s reasonable judgment,
would impair the Collateral or

 

3

--------------------------------------------------------------------------------


 

which would be inconsistent with or result in any violation of any provision of
the Credit Agreement, this Agreement or any other Loan Document. At any time
after the occurrence and during the continuance of an Event of Default, the
Administrative Agent may transfer any or all of the Collateral into its name or
that of its nominee and may exercise all voting rights with respect to the
Collateral, but no such transfer shall constitute a taking of such Collateral in
satisfaction of any or all of the Secured Obligations unless the Administrative
Agent expressly so indicates by written notice to the Pledgors.

 

5.                                      Dividends, Interest and Premiums. The
Pledgor owning the Collateral will have the right to receive all cash dividends,
interest and premiums declared and paid on the Collateral prior to the
occurrence of any Event of Default. In the event any additional shares or
membership interests are issued to the Pledgor owning the Collateral as a
dividend or distribution in lieu of cash interest on any of the Collateral,
including as a result of any split of any of the Collateral, by reclassification
or otherwise, any certificates evidencing any such additional ownership interest
will be immediately delivered to the Administrative Agent, together with an
undated transfer power covering such certificate duly endorsed in blank, and
such certificate will be subject to this Agreement and a part of the Collateral
to the same extent as the original Collateral. At any time after the occurrence
and during the continuance of an Event of Default, the Administrative Agent
shall be entitled to receive all cash or stock dividends, distributions,
interest and premiums declared or paid on the Collateral, all of which shall be
subject to the Administrative Agent’s rights under the “Event of Default and
Remedies” Section of this Agreement.

 

6.                                      Event of Default and Remedies.

 

A.                                    Upon the occurrence of any Event of
Default, the Administrative Agent shall be entitled in its discretion to declare
any or all of the Secured Obligations to be immediately due and payable without
demand or notice, all of which are expressly waived, and Administrative Agent
may exercise any one or more of the rights and remedies granted pursuant to this
Agreement and the other Loan Documents or given to a secured party under the
Uniform Commercial Code of the applicable state, as it may be amended from time
to time, or otherwise at law or in equity, including without limitation the
right to sell or otherwise dispose of any or all of the Collateral at public or
private sale, with or without advertisement thereof, upon such terms and
conditions as Administrative Agent may deem advisable and at such prices as
Administrative Agent may deem best.

 

B.                                    At any bona fide public sale, and to the
extent permitted by law, at any private sale, the Administrative Agent shall be
free to purchase all or any part of the Collateral, free of any right or equity
of redemption in any Pledgor, which right or equity is hereby waived and
released. Any such sale may be on cash or credit. The Administrative Agent shall
be authorized at any such sale (if it deems it advisable to do so) to restrict
the prospective bidders or purchasers to persons who will represent and agree
that they are purchasing the Collateral for their own account in compliance with
Regulation D of the Securities Act of 1933, as amended (the “Act”) or any other
applicable exemption available under such Act. The Administrative Agent will not
be obligated to make any sale if it determines not to do so, regardless of the
fact that notice of the sale may have been given, and may adjourn any sale and
sell at the time and place to which the sale is adjourned. If the Collateral is
customarily sold on a recognized market or threatens to decline speedily in
value, the Administrative Agent may sell such Collateral at any time without
giving

 

4

--------------------------------------------------------------------------------


 

prior notice to any Pledgor. Whenever notice is otherwise required by law to be
sent by the Administrative Agent to any Pledgor of any sale or other disposition
of the Collateral, ten (10) days written notice sent to any such Pledgor at its
address specified above will be reasonable.

 

C.                                    Each Pledgor recognizes that the
Administrative Agent may be unable to effect or cause to be effected a public
sale of the Collateral by reason of certain prohibitions contained in the Act so
that the Administrative Agent may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obligated to agree, among
other things, to acquire the Collateral for their own account, for investment
and without a view to the distribution or resale thereof. Each Pledgor
understands that private sales so made may be at prices and on other terms less
favorable to the seller than if the Collateral were sold at public sales, and
agrees that the Administrative Agent has no obligation to delay or agree to
delay the sale of any of the Collateral for the period of time necessary to
permit the issuer of the securities which are part of the Collateral (even if
the issuer would agree), to register such securities for sale under the Act.
Each Pledgor agrees that private sales made under the foregoing circumstances
shall be deemed to have been made in a commercially reasonable manner.

 

D.                                    The net proceeds arising from the
disposition of the Collateral after deducting expenses incurred by the
Administrative Agent will be applied to the Secured Obligations in accordance
with Section 2.18 of the Credit Agreement. If after exhausting all of the
Collateral there is a deficiency, the Pledgors will be liable therefor to the
Administrative Agent; provided, however, that nothing contained herein will
obligate the Administrative Agent to proceed against any Pledgor or other Person
prior to proceeding against the Collateral.

 

E.                                     If any demand is made at any time upon
the Administrative Agent for the repayment or recovery of any amount received by
it in payment or on account of any of the Secured Obligations from the
disposition of the Collateral and if the Administrative Agent repays all or any
part of such amount, the Pledgors will be and remain liable for the amounts so
repaid or recovered to the same extent as if never originally received by
Administrative Agent.

 

7.                                      Further Assurances.

 

A.                                    At any time and from time to time, upon
demand of the Administrative Agent, the Pledgors will give, execute, file and
record any notice, financing statement, continuation statement, instrument,
document or agreement that the Administrative Agent may consider necessary or
desirable to create, preserve, continue, perfect or validate any security
interest granted hereunder or to enable the Administrative Agent to exercise or
enforce its rights hereunder with respect to such security interest.

 

B.                                    Upon any Pledgor after the date hereof
obtaining a direct ownership of an additional Subsidiary, such Pledgor shall
(within thirty (30) days (or such later date as is agreed to by the
Administrative Agent in its reasonable discretion)) promptly execute and deliver
to the Administrative Agent a pledge supplement substantially in the form of
Exhibit A attached hereto (each, a “Pledge Supplement”) in respect of such
additional Subsidiary, pursuant to which Exhibit A attached hereto shall be
automatically updated with the information set forth on Schedule I to such
Pledge Supplement.

 

5

--------------------------------------------------------------------------------


 

C.                                    Without limiting the generality of the
foregoing, each Pledgor hereby irrevocably appoints the Administrative Agent as
each such Pledgor’s attorney-in-fact to do all acts and things in each such
Pledgor’s name that the Administrative Agent may deem necessary or desirable.
This power of attorney is coupled with an interest with full power of
substitution and is irrevocable. The Administrative Agent is authorized to file
financing statements, continuation statements and other documents under the
Uniform Commercial Code relating to the Collateral without any such Pledgor’s
signature, naming the applicable Pledgor as debtor and the Administrative Agent
as secured party.

 

8.                                      Notices. Except for any notice required
under applicable law to be given in another manner, any notice given under this
Agreement shall be given in the manner stipulated by Section 9.01 of the Credit
Agreement. Each Pledgor irrevocably designates Borrower as the agent for such
Pledgor for the purpose of receiving any notices from Administrative Agent or
any Secured Party pursuant to this Agreement and agrees that notices given by
Administrative Agent or any Secured Party to the Borrower shall be effective as
notice to such Pledgor if given in a manner stipulated by Section 9.01 of the
Credit Agreement.

 

9.                                      Preservation of Rights.

 

A.                                    No delay or omission by the Administrative
Agent or any other Secured Party to exercise any right or power arising
hereunder will impair any such right or power or be considered a waiver of any
such right or power, nor will the action or inaction of any of the same impair
any such right or power. The rights and remedies of the Administrative Agent and
the other Secured Parties hereunder and under the other Loan Documents are
cumulative and not exclusive of any other rights or remedies which it may have
under other agreements, at law or in equity.

 

B.                                    The Administrative Agent and the Secured
Parties may, at any time and from time to time, without notice to or the consent
of any Pledgor, and without impairing or releasing, discharging or modifying any
Pledgor’s liabilities hereunder, on one or more occasions in each case
(i) change the manner, place, time or terms of payment or performance of or
interest rates on, or other terms relating to, any of the Secured Obligations;
(ii) renew, substitute, modify, amend or alter, or grant consents or waivers
relating to any of the Secured Obligations, any other pledge or security
agreements, or any Collateral for any Secured Obligations; (iii) subject to
Section 2.18 of the Credit Agreement, apply any and all payments by whomever
paid or however realized including any proceeds of any Collateral, to any
Secured Obligations of any Pledgor, including the Borrower in such order, manner
and amount as the Administrative Agent and the other Secured Parties may
determine in their sole discretion; (iv) deal with any other Person with respect
to any Secured Obligations in such manner as the Administrative Agent and the
Secured Parties deem appropriate in their sole respective discretion;
(v) substitute, exchange or release any Collateral or guaranty; and (vi) take
such actions and exercise such remedies hereunder as provided herein.

 

10.                               Illegality. In case any one or more of the
provisions contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 

6

--------------------------------------------------------------------------------


 

11.                               Changes in Writing. No modification, amendment
or waiver of any provision of this Agreement nor consent to any departure by any
Pledgor therefrom will be effective unless made in a writing signed by the
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice to or
demand on any Pledgor in any case will entitle any Pledgor to any other or
further notice or demand in the same, similar or other circumstance.

 

12.                               Additional Pledgors.  Pursuant to Section 5.09
of the Credit Agreement, the Borrower may be required to, and/or cause certain
Subsidiary Guarantors to, become a Pledgor hereunder (such additional Pledgors,
the “Additional Pledgors”).  Upon execution and delivery by the Administrative
Agent and an Additional Pledgor of a joinder agreement in substantially the form
of Exhibit B hereto (each, a “Joinder Agreement”), such Additional Pledgor shall
become a Pledgor hereunder with the same force and effect as if originally named
as a Pledgor herein. The execution and delivery of any such Joinder Agreement
shall not require the consent of any other Pledgor hereunder. The rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Pledgor as a party to this Agreement.

 

13.                               Entire Agreement. This Agreement (including
the documents and instruments referred to herein) constitutes the entire
agreement and supersedes all other prior agreements and understandings, both
written and oral, between each of the Pledgors and the Administrative Agent with
respect to the subject matter hereof.

 

14.                               Successors and Assigns. This Agreement will be
binding upon and inure to the benefit of each of the Pledgors and the
Administrative Agent and their respective successors and assigns; provided,
however, that no Pledgor may assign this Agreement in whole or in part without
the Administrative Agent’s prior written consent and the Administrative Agent at
any time may assign this Agreement in whole or in part.

 

15.                               Interpretation. In this Agreement, unless the
Administrative Agent and the Pledgors otherwise agree in writing, the singular
includes the plural and the plural the singular; references to statutes are to
be construed as including all statutory provisions consolidating, amending or
replacing the statute referred to; the word “or” shall be deemed to include
“and/or,” the words “including,” “includes” and “include” shall be deemed to be
followed by the words “without limitation.” Section headings in this Agreement
are included for convenience of reference only and shall not constitute a part
of this Agreement for any other purpose.

 

16.                               Indemnity. Without limitation of its
indemnification obligations under the Credit Agreement and other Loan Documents,
each of the Pledgors jointly and severally agrees to indemnify each of the
Administrative Agent and the other Indemnities (as defined in the Credit
Agreement), their respective directors, officers and employees and agents (the
“Indemnified Parties”) and to hold each Indemnified Party harmless from and
against any and all claims, damages, losses, liabilities and expenses (including
all reasonable fees of counsel with whom any Indemnified Party may consult and
all reasonable expenses of litigation or preparation therefor) that any
Indemnified Party may incur or that may be asserted against any Indemnified
Party as a result of the execution of or performance under this Agreement;
provided, however, that the foregoing indemnity agreement shall not apply to
claims, damages, losses, liabilities and expenses solely attributable to an
Indemnified Party’s gross negligence or willful misconduct. The

 

7

--------------------------------------------------------------------------------


 

indemnity agreement contained in this Section shall survive the termination of
this Agreement. Each of the Pledgors may participate at its respective expense
in the defense of any such claim.

 

17.                               Counterparts and Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile,
e-mailed .pdf or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

 

18.                               Consent to Jurisdiction and Venue. Each
Pledgor hereby consents to the jurisdiction of any state or federal court
located within the County of Jefferson, Commonwealth of Kentucky, and
irrevocably agrees that, subject to the Administrative Agent’s sole and absolute
election, any case or proceeding relating to Title XI of the United States Code
and any actions relating to the Secured Obligations secured hereby shall be
litigated in such courts, and each Pledgor waives any objection any such Pledgor
may have based on improper venue or forum non conveniens to the conduct of any
proceeding in any such court. Nothing contained in this Section shall affect the
right of the Administrative Agent or any other Secured Party to bring any action
or proceeding against any Pledgor or the property of any Pledgor in the courts
of any other jurisdiction.

 

19.                               WAIVER OF TRIAL BY JURY. THE ADMINISTRATIVE
AGENT AND PLEDGORS ACKNOWLEDGE THAT THE TIME AND EXPENSE REQUIRED FOR TRIAL BY
JURY EXCEED THE TIME AND EXPENSE REQUIRED FOR A BENCH TRIAL AND HEREBY
KNOWINGLY, VOLUNTARILY, AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED
BY LAW, AND AFTER HAVING CONSULTED OR HAVING HAD AMPLE OPPORTUNITY TO CONSULT
THEIR RESPECTIVE LEGAL COUNSEL CONCERNING THE CONSEQUENCES OF SUCH WAIVER, TRIAL
BY JURY IN ANY ACTION (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) OR OTHER
PROCEEDING BROUGHT TO ENFORCE OR DEFEND AGAINST COLLECTION OF OR OTHERWISE IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

8

--------------------------------------------------------------------------------


 

[the balance of this page intentionally has been left blank]

 

9

--------------------------------------------------------------------------------


 

WITNESS, the due execution hereof as of the date first written above.

 

 

INITIAL PLEDGORS:

 

 

 

ALMOST FAMILY, INC., a Delaware corporation

 

 

By:

/s/ C. Steven Guenthner

 

 

C. Steven Guenthner, as President, Principal Financial Officer, Secretary and
Treasurer

 

[Signature Page to Amended and Restated Pledge Agreement]

 

--------------------------------------------------------------------------------


 

 

ADULT DAY CARE OF AMERICA, INC., a Delaware corporation

 

 

 

AFAM MERGER, INC., a Delaware corporation

 

 

 

CAMBRIDGE HOME HEALTH CARE, INC., an Ohio corporation

 

 

 

CAMBRIDGE HOME HEALTH CARE, INC./PRIVATE, an Ohio corporation

 

 

 

CAMBRIDGE HOME HEALTH CARE HOLDINGS, INC., a Delaware corporation

 

 

 

CARETENDERS OF CLEVELAND, INC., a Kentucky corporation

 

 

 

CARETENDERS OF COLUMBUS, INC., a Kentucky corporation

 

 

 

CARETENDERS VISITING SERVICES EMPLOYMENT COMPANY, INC., a Kentucky corporation

 

 

 

NATIONAL HEALTH INDUSTRIES, INC., a Kentucky corporation

 

 

 

OMNI HOME HEALTH HOLDINGS, INC., a Delaware corporation

 

 

 

PATIENT CARE MEDICAL SERVICES, INC., a New Jersey corporation

 

 

 

PATIENT CARE NEW JERSEY, INC., a Delaware corporation

 

 

 

PATIENT CARE PENNSYLVANIA, INC., a Delaware corporation

 

 

 

PATIENT CARE, INC., a Delaware corporation

 

 

 

PRIORITY CARE, INC., a Connecticut corporation

 

 

 

SUNCREST HEALTHCARE, INC., a Georgia corporation

 

 

 

SUNCREST HOME HEALTH OF AL, INC., an Alabama corporation

 

[Signature Page to Amended and Restated Pledge Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNCREST HOME HEALTH OF CLAIBORNE COUNTY, INC., a Tennessee corporation

 

 

 

SUNCREST HOME HEALTH OF GEORGIA, INC., a Georgia corporation

 

 

 

SUNCREST HOME HEALTH OF MANCHESTER, INC., a Tennessee corporation

 

 

 

SUNCREST HOME HEALTH OF NASHVILLE, INC., a Tennessee corporation

 

 

 

SUNCREST HOME HEALTH OF SOUTH GA, INC., a Georgia corporation

 

 

 

SUNCREST LBL HOLDINGS, INC., a Tennessee corporation

 

 

 

SUNCREST TELEHEALTH SERVICES, INC., a Tennessee corporation

 

 

 

TENNESSEE NURSING SERVICES OF MORRISTOWN, INC., a Tennessee corporation

 

 

 

TRIGG COUNTY HOME HEALTH, INC., a Kentucky corporation

 

 

 

AFAM ACQUISITION LLC, a Kentucky limited liability company

 

 

 

ALMOST FAMILY ACO SERVICES OF KENTUCKY, LLC, a Kentucky limited liability
company

 

 

 

ALMOST FAMILY ACO SERVICES OF SOUTH FLORIDA, LLC, a Florida limited liability
company

 

 

 

ALMOST FAMILY ACO SERVICES OF TENNESSEE, LLC, a Tennessee limited liability
company

 

 

 

ALMOST FAMILY PC OF FT. LAUDERDALE, LLC, a Florida limited liability company

 

[Signature Page to Amended and Restated Pledge Agreement]

 

--------------------------------------------------------------------------------


 

 

ALMOST FAMILY PC OF KENTUCKY, LLC, a Kentucky limited liability company

 

 

 

ALMOST FAMILY PC OF SW FLORIDA, LLC, a Florida limited liability company

 

 

 

ALMOST FAMILY PC OF WEST PALM, LLC, a Florida limited liability company

 

 

 

BGR ACQUISITION, LLC, a Florida limited liability company

 

 

 

CARETENDERS OF JACKSONVILLE, LLC, a Florida limited liability company

 

 

 

CARETENDERS VISITING SERVICES OF DISTRICT 6 LLC, a Kentucky limited liability
company

 

 

 

CARETENDERS VISITING SERVICES OF DISTRICT 7 LLC, a Kentucky limited liability
company

 

 

 

CARETENDERS VISITING SERVICES OF GAINESVILLE, LLC, a Florida limited liability
company

 

 

 

CARETENDERS VISITING SERVICES OF HERNANDO COUNTY, LLC, a Florida limited
liability company

 

 

 

CARETENDERS VISITING SERVICES OF KENTUCKIANA, LLC, a Kentucky limited liability
company

 

 

 

CARETENDERS VISITING SERVICES OF COLUMBUS, LLC, an Ohio limited liability
company

 

 

 

CARETENDERS VISITING SERVICES OF OCALA, LLC, a Florida limited liability company

 

 

 

CARETENDERS VISITING SERVICES OF ORLANDO, LLC, a Kentucky limited liability
company

 

 

 

CARETENDERS VISITING SERVICES OF PINELLAS COUNTY, LLC, a Florida limited
liability company

 

[Signature Page to Amended and Restated Pledge Agreement]

 

--------------------------------------------------------------------------------


 

 

CARETENDERS VISITING SERVICES OF SOUTHERN ILLINOIS, LLC, an Illinois limited
liability company

 

 

 

CARETENDERS VISITING SERVICES OF ST. AUGUSTINE, LLC, a Florida limited liability
company

 

 

 

CARETENDERS VISITING SERVICES OF ST. LOUIS, LLC, a Missouri limited liability
company

 

 

 

CARETENDERS VNA OF OHIO, LLC, an Ohio limited liability company

 

 

 

CARETENDERS VS OF BOSTON, LLC, a Massachusetts limited liability company

 

 

 

CARETENDERS VS OF CENTRAL KY, LLC, a Kentucky limited liability company

 

 

 

CARETENDERS VS OF LINCOLN TRAIL, LLC, a Kentucky limited liability company

 

 

 

CARETENDERS VS OF LOUISVILLE, LLC, a Kentucky limited liability company

 

 

 

CARETENDERS VS OF OHIO, LLC, an Ohio limited liability company

 

 

 

CARETENDERS VS OF SE OHIO, LLC, an Ohio limited liability company

 

 

 

CARETENDERS VS OF WESTERN KY, LLC, a Kentucky limited liability company

 

 

 

HOME HEALTH AGENCY -CENTRAL PENNSYLVANIA, LLC, a Florida limited liability
company

 

 

 

HOME HEALTH AGENCY-BREVARD, LLC, a Florida limited liability company

 

 

 

HOME HEALTH AGENCY-BROWARD, Inc., a Florida corporation

 

 

 

HOME HEALTH AGENCY -COLLIER, LLC, a Florida limited liability company

 

[Signature Page to Amended and Restated Pledge Agreement]

 

--------------------------------------------------------------------------------


 

 

HOME HEALTH AGENCY -HILLSBOROUGH, LLC, a Florida limited liability company

 

 

 

HOME HEALTH AGENCY -ILLINOIS, LLC, a Florida limited liability company

 

 

 

HOME HEALTH AGENCY -INDIANA, LLC, a Florida limited liability company

 

 

 

HOME HEALTH AGENCY - PALM BEACHES, LLC, a Florida limited liability company

 

 

 

HOME HEALTH AGENCY -PENNSYLVANIA, LLC, a Florida limited liability company

 

 

 

HOME HEALTH AGENCY -PHILADELPHIA, LLC, a Florida limited liability company

 

 

 

HOME HEALTH AGENCY -PINELLAS, LLC, a Florida limited liability company

 

 

 

IMPERIUM HEALTH MANAGEMENT, LLC, a Kentucky limited liability company

 

 

 

IN HOMECARE NETWORK CENTRAL, LLC, an Indiana limited liability company

 

 

 

IN HOMECARE NETWORK NORTH, LLC, an Indiana limited liability company

 

 

 

MEDERI CARETENDERS VS OF SE FL, LLC, a Florida limited liability company

 

 

 

MEDERI CARETENDERS VS OF BROWARD, LLC, a Florida limited liability company

 

 

 

MEDERI CARETENDERS VS OF SW FL, LLC, a Florida limited liability company

 

 

 

MEDERI CARETENDERS VS OF TAMPA, LLC, a Florida limited liability company

 

 

 

OMNI HOME HEALTH SERVICES, LLC, a Delaware limited liability company

 

[Signature Page to Amended and Restated Pledge Agreement]

 

--------------------------------------------------------------------------------


 

 

OMNI HOME HEALTH - DISTRICT 1, LLC, a Florida limited liability company

 

 

 

OMNI HOME HEALTH - DISTRICT 2, LLC, a Florida limited liability company

 

 

 

OMNI HOME HEALTH - DISTRICT 4, LLC, a Florida limited liability company

 

 

 

OMNI HOME HEALTH -HERNANDO, LLC, a Florida limited liability company

 

 

 

OMNI HOME HEALTH -JACKSONVILLE, LLC, a Florida limited liability company

 

 

 

OMNI HEALTH MANAGEMENT, LLC, a Florida limited liability company

 

 

 

PATIENT CARE CONNECTICUT LLC, a Connecticut limited liability company

 

 

 

PRINCETON HOME HEALTH, LLC, an Alabama limited liability company

 

 

 

SUNCREST COMPANION SERVICES, LLC, a Tennessee limited liability company

 

 

 

SUNCREST HEALTHCARE OF EAST TENNESSEE, LLC, a Tennessee limited liability
company

 

 

 

SUNCREST HEALTHCARE OF MIDDLE TN, LLC, a Tennessee limited liability company

 

 

 

SUNCREST HEALTHCARE OF WEST TENNESSEE, LLC, a Tennessee limited liability
company

 

 

 

SUNCREST HOME HEALTH OF TAMPA, LLC, a Florida limited liability company

 

 

 

SUNCREST HOME HEALTH OF MO, INC., a Missouri corporation

 

 

 

SUNCREST HOME HEALTH OF NORTH CAROLINA, INC., a North Carolina corporation

 

[Signature Page to Amended and Restated Pledge Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNCREST HOME HEALTH - SOUTHSIDE, LLC, a Georgia limited liability company

 

 

 

SUNCREST OUTPATIENT REHAB SERVICES OF TN, LLC, a Tennessee limited liability
company

 

 

 

SUNCREST OUTPATIENT REHAB SERVICES, LLC, a Tennessee limited liability company

 

 

 

BRACOR, INC., a New York corporation

 

 

 

BHC SERVICES, INC., a New York corporation

 

 

 

WESTERN REGION HEALTH CORPORATION, a New York corporation

 

 

 

WILLCARE, INC., a New York corporation

 

 

 

PATIENT’S CHOICE HOMECARE, LLC, a Connecticut limited liability company

 

 

 

CONNECTICUT HOME HEALTH CARE, INCORPORATED, a Connecticut corporation

 

 

 

LITSON CERTIFIED CARE, INC., a New York corporation

 

 

 

LITSON HEALTH CARE, INC., a New York corporation

 

 

 

INGENIOS HEALTH HOLDINGS, INC., a Delaware corporation

 

 

 

INGENIOS HEALTH CO., a Delaware corporation

 

 

 

BLACK STONE OPERATIONS, LLC, an Ohio limited liability company

 

 

 

BLACK STONE OF CINCINNATI, LLC, an Ohio limited liability company

 

 

 

BLACK STONE OF DAYTON, LLC, an Ohio limited liability company

 

 

 

BLACK STONE OF CENTRAL OHIO, LLC, an Ohio limited liability company

 

[Signature Page to Amended and Restated Pledge Agreement]

 

--------------------------------------------------------------------------------


 

 

BLACK STONE OF NORTHWEST OHIO, LLC, an Ohio limited liability company

 

 

 

BLACKSTONE GROUP, LLC, an Ohio limited liability company

 

 

 

BLACKSTONE HEALTH CARE, LLC, an Ohio limited liability company

 

 

 

S&B HEALTH CARE, LLC, an Ohio limited liability company

 

 

 

ADVANCED GERIATRIC EDUCATION & CONSULTING, LLC, an Ohio limited liability
company

 

 

 

BLACK STONE OF NORTHEAST OHIO, LLC, an Ohio limited liability company

 

 

 

MJ NURSING AT BLACK STONE, LLC, an Ohio limited liability company

 

 

 

CARE ADVISORS BY BLACK STONE, LLC, an Ohio limited liability company

 

 

 

ASSISTED CARE BY BLACK STONE OF CINCINNATI, LLC, an Ohio limited liability
company

 

 

 

HOME HEALTH CARE BY BLACK STONE OF CINCINNATI, LLC, an Ohio limited liability
company

 

 

 

ASSISTED CARE BY BLACK STONE OF DAYTON, LLC, an Ohio limited liability company

 

 

 

HOME HEALTH CARE BY BLACK STONE OF DAYTON, LLC, an Ohio limited liability
company

 

 

 

ASSISTED CARE BY BLACK STONE OF CENTRAL OHIO, LLC, an Ohio limited liability
company

 

 

 

HOME HEALTH CARE BY BLACK STONE OF CENTRAL OHIO, LLC, an Ohio limited liability
company

 

 

 

HOME HEALTH CARE BY BLACK STONE OF NORTHWEST OHIO, LLC, an Ohio limited
liability company

 

[Signature Page to Amended and Restated Pledge Agreement]

 

--------------------------------------------------------------------------------


 

 

ASSISTED CARE BY BLACK STONE OF NORTHWEST OHIO, LLC, an Ohio limited liability
company

 

 

 

PATIENT CARE OF HUDSON COUNTY, LLC, a New Jersey limited liability company

 

 

 

LONG TERM SOLUTIONS, INC., a Massachusetts corporation

 

 

 

HOME HEALTH OF JEFFERSON CO, LLC, a Kentucky limited liability company

 

 

 

HHA OF WISCONSIN, LLC, a Wisconsin limited liability company

 

 

 

PATIENT CARE HHA, LLC, a Connecticut limited liability company

 

 

 

    By:

/s/ C. Steven Guenthner

 

 

C. Steven Guenthner, as President, Principal Financial Officer, Secretary and
Treasurer of each Initial Pledgor above

 

[Signature Page to Amended and Restated Pledge Agreement]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

By

/s/ Will Barry

 

 

Name: Will Barry

 

 

Title: Associate

 

[Signature Page to Amended and Restated Pledge Agreement]

 

--------------------------------------------------------------------------------

 


 

Schedule I

 

(List of Almost Family, Inc. Subsidiaries)

 

Subsidiary

 

Ownership

 

Certificate No.

 

State
of
Incorporation

 

State ID.
No.

Adult Day Care of America, Inc.

 

1,000 shares of common stock, $.001 par value per share, owned by Almost Family,
Inc.

 

4

 

DE

 

2128204

AFAM Merger, Inc.

 

100 shares, owned by Almost Family, Inc.

 

1

 

DE

 

4743144

Cambridge Home Health Care Holdings, Inc.

 

100,968.048 shares, owned by National Health Industries, Inc.

 

19

 

DE

 

3752185

Cambridge Home Health Care, Inc.

 

10 shares, owned by Cambridge Home Health Care Holdings, Inc.

 

2

 

OH

 

866131

Cambridge Home Health Care, Inc./Private

 

10 shares, owned by Cambridge Home Health Care Holdings, Inc.

 

2

 

OH

 

866130

Caretenders of Cleveland, Inc.

 

100 shares owned by National Health Industries, Inc.

 

1

 

KY

 

0418732

Caretenders of Columbus, Inc.

 

100 shares owned by National Health Industries, Inc.

 

1

 

KY

 

0414266

Caretenders Visiting Services Employment Company, Inc.

 

100 shares owned by National Health Industries, Inc.

 

2

 

KY

 

0456266

National Health Industries, Inc.

 

1,000 shares of common stock without par value, owned by Almost Family, Inc.

 

78

 

KY

 

0119806

OMNI Home Health Holdings, Inc.

 

10 shares of xxx stock owned by National Health Industries, Inc.

 

2

 

DE

 

4508006

Patient Care Medical Services, Inc.

 

10 shares of common stock; owned by Patient Care, Inc.

 

1

 

NJ

 

100027270

Patient Care New Jersey, Inc.

 

1,000 shares of common stock; owned by Patient Care, Inc.

 

1

 

DE

 

3848463

Patient Care Pennsylvania, Inc.

 

100 shares of common stock; owned by Patient Care, Inc.

 

1

 

DE

 

3623151

 

--------------------------------------------------------------------------------


 

Patient Care, Inc.

 

1,000 shares of common stock, $.01 par value per share; owned by AFAM
Acquisition, LLC

 

6

 

DE

 

2320425

Priority Care, Inc.

 

100 shares of common stock; owned by Patient Care, Inc.

 

 

 

CT

 

561909

SunCrest Healthcare, Inc

 

265,148 shares of common stock owned by National Health Industries, Inc.; 90,667
shares of B-1 Preferred Stock, 19,708 shares of B-2 Preferred Stock, and 403,856
shares of C Preferred Stock all owned by OMNI Home Health Holdings, Inc.

 

Common Stock — Certificate 55
B-1 Preferred — Certificate B-1-005
B-2 Preferred — Certificate B-2-020
C Preferred — Certificate C-004

 

GA

 

400237

SunCrest Home Health of AL, Inc.

 

1,000 shares of common stock; owned by SunCrest Healthcare, Inc.

 

1

 

AL

 

261-690

SunCrest Home Health of Claiborne County, Inc.

 

1,000 shares of common stock; owned by SunCrest Healthcare, Inc.

 

1

 

TN

 

000655066

SunCrest Home Health of Georgia, Inc.

 

100 shares of common stock; owned by SunCrest Healthcare, Inc.

 

1

 

GA

 

2511213

SunCrest Home Health of Manchester, Inc.

 

1,000 shares of common stock; owned by SunCrest Healthcare, Inc.

 

1

 

TN

 

000642295

SunCrest Home Health of Nashville, Inc.

 

1,000 shares of common stock; owned by SunCrest Healthcare, Inc.

 

2

 

TN

 

000627890

SunCrest Home Health of South GA, Inc.

 

1,000 shares of common stock; owned by SunCrest Healthcare, Inc.

 

1

 

GA

 

3037586

SunCrest LBL Holdings, Inc.

 

1,000 shares of common stock; owned by SunCrest Healthcare, Inc.

 

1

 

TN

 

000642297

SunCrest TeleHealth Services, Inc.

 

1,000 shares of common stock; owned by SunCrest Healthcare, Inc.

 

1

 

TN

 

000645556

Tennessee Nursing Services of Morristown, Inc.

 

1,000 shares of common stock owned by SunCrest Home Health of Claiborne County,
Inc.

 

4

 

TN

 

00060015

Trigg County Home Health, Inc.

 

970 shares of common stock owned by Suncrest LBL Holdings, Inc.

 

1

 

KY

 

0715426

AFAM Acquisition, LLC

 

100% by Almost Family, Inc.

 

N/A

 

KY

 

0705309

Almost Family ACO Services of Kentucky, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

KY

 

0888128

 

--------------------------------------------------------------------------------


 

Almost Family ACO Services of South Florida, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

FL

 

L14000077192

Almost Family ACO Services of Tennessee, LLC

 

100% by SunCrest Health Care, Inc.

 

N/A

 

TN

 

000758873

Almost Family PC of Ft. Lauderdale, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

FL

 

L07000103414

Almost Family PC of Kentucky, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

KY

 

0675489

Almost Family PC of SW Florida, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

FL

 

L07000103411

Almost Family PC of West Palm, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

FL

 

L07000103413

BGR Acquisition, LLC

 

100% by SunCrest Healthcare, Inc.

 

N/A

 

FL

 

L06000098860

Caretenders of Jacksonville, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

FL

 

L06000110767

Caretenders Visiting Services of District 6, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

KY

 

0565533

Caretenders Visiting Services of District 7, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

KY

 

0565534

Caretenders Visiting Services of Gainesville, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

FL

 

L05000016996

Caretenders Visiting Services of Hernando County, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

FL

 

L06000104096

Caretenders Visiting Services of Kentuckiana, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

KY

 

0615538

Caretenders Visiting Services of Columbus, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

OH

 

1676001

Caretenders Visiting Services of Ocala, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

FL

 

L06000028455

Caretenders Visiting Services of Orlando, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

KY

 

0597949

Caretenders Visiting Services of Pinellas County, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

FL

 

L06000104100

Caretenders Visiting Services of Southern Illinois, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

IL

 

2013258

Caretenders Visiting Services of St. Augustine, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

FL

 

L05000052409

 

--------------------------------------------------------------------------------


 

Caretenders Visiting Services of St. Louis, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

MO

 

LC0774505

Caretenders VNA of Ohio, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

OH

 

1970058

Caretenders VS of Boston, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

MA

 

962269

Caretenders VS of Central KY, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

KY

 

0675492

Caretenders VS of Lincoln Trail, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

KY

 

0715613

Caretenders VS of Louisville, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

KY

 

0675491

Caretenders VS of Ohio, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

OH

 

1812627

Caretenders VS of SE Ohio, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

OH

 

2007716

Caretenders VS of Western KY, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

KY

 

0675497

Home Health Agency-Central Pennsylvania, LLC

 

100% by OMNI Home Health Services, LLC

 

N/A

 

FL

 

L08000043051

Home Health Agency-Brevard, LLC

 

100% by OMNI Home Health Services, LLC

 

N/A

 

FL

 

L08000043050

Home Health Agency-Broward, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

FL

 

L08000043050

Home Health Agency-Collier, LLC

 

100% by OMNI Home Health Services, LLC

 

N/A

 

FL

 

L08000043052

Home Health Agency-Hillsborough, LLC

 

100% by OMNI Home Health Services, LLC

 

N/A

 

FL

 

L08000043054

Home Health Agency-Illinois, LLC

 

100% by OMNI Home Health Services, LLC

 

N/A

 

FL

 

L08000043056

Home Health Agency-Indiana, LLC

 

100% by OMNI Home Health Services, LLC

 

N/A

 

FL

 

L08000043055

Home Health Agency-Palm Beaches, LLC

 

100% by OMNI Home Health Services, LLC

 

N/A

 

FL

 

L08000043057

Home Health Agency-Pennsylvania, LLC

 

100% by OMNI Home Health Services, LLC

 

N/A

 

FL

 

L08000043058

Home Health Agency-Philadelphia, LLC

 

100% by OMNI Home Health Services, LLC

 

N/A

 

FL

 

L08000043059

 

--------------------------------------------------------------------------------


 

Home Health Agency-Pinellas, LLC

 

100% by OMNI Home Health Services, LLC

 

N/A

 

FL

 

L08000043060

Imperium Health Management, LLC

 

JV Entity-72.04% owned by Almost Family, Inc.)

 

N/A

 

KY

 

0794561

IN Homecare Network Central, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

IN

 

2013061000795

IN Homecare Network North, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

IN

 

2013061000766

Mederi Caretenders VS of SE FL, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

FL

 

L07000103410

Mederi Caretenders VS of Broward, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

FL

 

L07000103409

Mederi Caretenders VS of SW FL, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

FL

 

L07000103412

Mederi Caretenders VS of Tampa, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

FL

 

L07000104055

OMNI Home Health Services, LLC

 

100% by OMNI Home Health Holdings, Inc.

 

N/A

 

DE

 

4508002

OMNI Home Health-District 1, LLC

 

100% by OMNI Home Health Services, LLC

 

N/A

 

FL

 

L08000043061

OMNI Home Health-District 2, LLC

 

100% by OMNI Home Health Services, LLC

 

N/A

 

FL

 

L08000043062

OMNI Home Health-District 4, LLC

 

JV Entity 70% by OMNI Home Health Services, LLC

 

N/A

 

FL

 

L08000043063

OMNI Home Health-Hernando, LLC

 

100% by OMNI Home Health Services, LLC

 

N/A

 

FL

 

L08000043064

OMNI Home Health-Jacksonville, LLC

 

100% by OMNI Home Health Services, LLC

 

N/A

 

FL

 

L08000043066

OMNI Health Management, LLC

 

100% by OMNI Home Health Services, LLC

 

N/A

 

FL

 

L08000043081

Patient Care Connecticut, LLC

 

100% by Priority Care, Inc.

 

N/A

 

CT

 

0979769

Princeton Home Health, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

AL

 

DLL 480-611

SunCrest Companion Services, LLC

 

100% by SunCrest Healthcare, Inc.

 

N/A

 

TN

 

000559681

SunCrest Healthcare of East Tennessee, LLC

 

100% by SunCrest Healthcare, Inc.

 

N/A

 

TN

 

000588238

SunCrest Healthcare of Middle TN, LLC

 

100% by SunCrest Healthcare, Inc.

 

N/A

 

TN

 

000534537

 

--------------------------------------------------------------------------------


 

SunCrest Healthcare of West Tennessee, LLC

 

100% by SunCrest Healthcare, Inc.

 

N/A

 

TN

 

000559681

SunCrest Home Health of Tampa, LLC

 

100% by SunCrest Healthcare, Inc.

 

N/A

 

FL

 

L10000107528

SunCrest Home Health of MO, Inc.

 

100% by SunCrest Healthcare, Inc.

 

1

 

MO

 

986620

SunCrest Home Health of North Carolina, Inc.

 

100% by SunCrest Healthcare, Inc.

 

1

 

NC

 

1141297

SunCrest Home Health-Southside, LLC

 

60% by SunCrest Home Health of Georgia, Inc.

 

N/A

 

GA

 

4014293

SunCrest Outpatient Rehab Services of TN, LLC

 

100% by SunCrest Healthcare, Inc.

 

N/A

 

TN

 

000603548

SunCrest Outpatient Rehab Services, LLC

 

100% by SunCrest Healthcare, Inc.

 

N/A

 

TN

 

563554

Bracor, Inc.

 

100% by National Health Industries, Inc.; 11,970.44 shares of Series A Voting
common stock, 474,029.55 shares of Series A Preferred Stock, and 110,000 shares
of Series B Preferred Stock

 

Voting Stock — Certificate V-6
Series A Preferred — Certificate A-10
Series B Preferred — Certificate B-4

 

NY

 

1006710

BHC Services, Inc.

 

100% by National Health Industries, Inc.; 20 shares of Class A Voting common
stock

 

4

 

NY

 

1006102

Western Region Health Corporation

 

200 Shares of Common Stock held by Bracor, Inc.

 

9

 

NY

 

1414890

Willcare, Inc.

 

197 Shares of Comon Stock held by Bracor, Inc.

 

16

 

NY

 

850900

Patient’s Choice Homecare, LLC

 

100% by Bracor, Inc.

 

N/A

 

CT

 

750330

Connecticut Home Healthcare, Incorporated

 

100% by Bracor, Inc.; 100 shares of Class A common stock, 100 shares of Class B
common stock

 

Class A Common Stock — Certificate A-14;
Class B Common Stock — Certificate B-19

 

CT

 

227105

Litson Certified Care, Inc.

 

200 shares of Common Stock held by Western Region Health Corporation

 

7

 

NY

 

1860786

Litson Health Care, Inc.

 

100 shares of Common Stock held by Willcare, Inc.

 

8

 

NY

 

734269

Ingenios Health Holdings, Inc.

 

12,000,000 shares of Common Stock held by Almost Family, Inc.

 

1

 

DE

 

5186601

 

--------------------------------------------------------------------------------


 

Ingenios Health Co.

 

100 shares of Common Stock by Ingenios Health Holdings, Inc.

 

1

 

DE

 

5199166

Black Stone Operations, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

OH

 

2246704

Black Stone of Cincinnati, LLC

 

100% by Black Stone Operations, LLC

 

N/A

 

OH

 

1973918

Black Stone of Dayton, LLC

 

100% by Black Stone Operations, LLC

 

N/A

 

OH

 

1973919

Black Stone of Central Ohio, LLC

 

100% by Black Stone Operations, LLC

 

N/A

 

OH

 

1901026

Black Stone of Northwest Ohio, LLC

 

100% by Black Stone Operations, LLC

 

N/A

 

OH

 

2237128

Blackstone Group, LLC

 

100% by Black Stone Operations, LLC

 

N/A

 

OH

 

1500968

Blackstone Health Care, LLC

 

100% by Black Stone Operations, LLC

 

N/A

 

OH

 

935407

S&B Health Care, LLC

 

100% by Black Stone Operations, LLC

 

N/A

 

OH

 

967995

Advanced Geriatric Education and Consulting, LLC

 

100% by Black Stone Operations, LLC

 

N/A

 

OH

 

1713783

Black Stone of Northeast Ohio, LLC

 

100% by Black Stone Operations, LLC

 

N/A

 

OH

 

2337621

MJ Nursing at Black Stone, LLC

 

100% by Black Stone of Cincinnati, LLC

 

N/A

 

OH

 

1822088

Care Advisors by Black Stone, LLC

 

100% by Black Stone of Cincinnati, LLC

 

N/A

 

OH

 

1859959

Assisted Care by Black Stone of Cincinnati, LLC

 

100% by Black Stone of Cincinnati, LLC

 

N/A

 

OH

 

1973921

Home Health Care by Black Stone of Cincinnati, LLC

 

100% by Black Stone of Cincinnati, LLC

 

N/A

 

OH

 

1973920

Assisted Care by Black Stone of Dayton, LLC

 

100% by Black Stone of Dayton, LLC

 

N/A

 

OH

 

1973922

Home Health Care by Black Stone of Dayton, LLC

 

100% by Black Stone of Dayton, LLC

 

N/A

 

OH

 

1973923

Assisted Care by Black Stone of Central Ohio, LLC

 

100% by Black Stone of Central Ohio, LLC

 

N/A

 

OH

 

1901025

Home Health Care by Black Stone of Central Ohio, LLC

 

100% by Black Stone of Central Ohio, LLC

 

N/A

 

OH

 

1901027

Home Health Care by Black Stone of Northwest Ohio, LLC

 

100% by Black Stone of Northwest Ohio, LLC

 

N/A

 

OH

 

818998

 

--------------------------------------------------------------------------------


 

Assisted Care by Black Stone of Northwest Ohio, LLC

 

100% by Black Stone of Northwest Ohio, LLC

 

N/A

 

OH

 

2371178

Patient Care of Hudson County, LLC

 

100% by Patient Care New Jersey, Inc.

 

N/A

 

NJ

 

600423970

Long Term Solutions, Inc.

 

2,000 Shares of Voting Stock owned by National Health Industries, Inc. 18,000
shares of Non-Voting Stock owned by National Health Industries, Inc.

 

Voting Stock — Certificate 13
Non-Voting Stock — Certificate 14

 

MA

 

000670795

Home Health of Jefferson Co, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

KY

 

0951587

HHA of Wisconsin, LLC

 

100% by National Health Industries, Inc.

 

N/A

 

WI

 

H057746

Patient Care HHA, LLC

 

100% by Priority Care, Inc.

 

N/A

 

CT

 

1204832

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

to

AMENDED AND RESTATED PLEDGE OF EQUITY INTERESTS

 

FORM OF PLEDGE SUPPLEMENT

 

Reference is hereby made to the Amended and Restated Pledge Agreement (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Pledge Agreement”) dated as of December 5, 2016, by and between
ALMOST FAMILY, INC., a Delaware corporation (the “Borrower”), certain of its
Subsidiaries (together with the Borrower, the “Pledgors”) and JPMORGAN CHASE
BANK, N.A. acting as Administrative Agent (“Administrative Agent”), whereby
certain Pledgors have pledged certain capital stock, membership interests and
partnership interests, as applicable, of certain of their subsidiaries as
collateral to the Administrative Agent, for the benefit of itself and for the
ratable benefit of the Secured Parties, as more fully described in the Pledge
Agreement.  This Pledge Supplement is a “Pledge Supplement” as defined in the
Pledge Agreement and is, together with the acknowledgments, certificates, and
powers delivered herewith, subject in all respects to the terms and provisions
of the Pledge Agreement.  Capitalized terms used herein and not defined herein
shall have the meanings given to them in the Pledge Agreement.

 

By its execution below, the undersigned hereby agrees that, subject to Section 1
of the Pledge Agreement, (a) all of those shares of the capital stock of the
Subsidiaries described in Schedule I hereto evidenced by the certificate
number(s) identified in Schedule I, (b) all of the membership interest and all
of the other right, title and interest of whatever nature including economic
rights, control rights and member status, in each Subsidiary identified as one
of the “Limited Liability Companies” on Schedule I hereto, (c) all security
entitlements of each such Pledgor with respect thereto in each case, whether now
owned or hereafter acquired, together with all additions, substitutions,
replacements and proceeds and all income, interest, dividends and other
distributions thereon, and (d) all additional shares or membership interests and
the foregoing rights now owned or hereafter acquired by any Pledgor in any such
Subsidiary (the “New Collateral”) shall be and become part of the Collateral,
and are  pledged to the Administrative Agent as Collateral.

 

By its execution below, the Pledgor represents and warrants that it has full
power and authority to execute this Pledge Supplement and that the
representations and warranties contained in Section 2 of the Pledge Agreement
are true and correct in all respects as of the date hereof and after taking into
account the pledge of the New Collateral.  The Pledge Agreement, as amended and
modified hereby, remains in full force and effect and is hereby ratified and
confirmed.

 

This Pledge Supplement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Pledge
Supplement by facsimile, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Pledge Supplement. This
Pledge Supplement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear

 

--------------------------------------------------------------------------------


 

the signatures of each of the other parties hereto, and thereafter shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any document to be signed
in connection with this Pledge Supplement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

 

[the balance of this page intentionally has been left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor has executed and delivered this Pledge
Supplement to the Pledge Agreement as of this          day of
                          ,         .

 

 

[PLEDGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule I
to
Pledge Supplement

 

CORPORATIONS

 

Subsidiary and its
Tax Identification #

 

Ownership

 

State of
Incorporation

 

State ID. No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED LIABILITY COMPANIES

 

Name and Federal 
ID No.

 

Ownership

 

State of
Organization

 

State ID. No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT B

to

AMENDED AND RESTATED PLEDGE AGREEMENT

 

FORM OF JOINDER AGREEMENT

 

Reference is hereby made to the Amended and Restated Pledge Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”), dated as of December 5, 2016, made by each of ALMOST
FAMILY, INC., a Delaware corporation (the “Borrower”) and the other Subsidiaries
of the Borrower listed on the signature pages thereto (together with the
Borrower, the “Initial Pledgors”, and together with any additional Subsidiaries,
including the undersigned, which become parties thereto by executing a Joinder
Agreement in substantially the form hereof, the “Pledgors”), in favor of the
Administrative Agent.  Capitalized terms used herein and not defined herein
shall have the meanings given to them in the Pledge Agreement.

 

By its execution below, the undersigned, [NAME OF NEW PLEDGOR], a
[                    ] [corporation/limited liability company/limited
partnership] (the “New Pledgor”) agrees to become, and does hereby become, a
Pledgor under the Pledge Agreement and agrees to be bound by the Pledge
Agreement as if originally a party thereto.  The New Pledgor hereby grants a
security interest in and pledges to the Administrative Agent, for the benefit of
itself and for the ratable benefit of the Secured Parties, and as part of the
Collateral, a security interest in all of the New Grantor’s right, title and
interest in and to the Collateral, whether now owned or hereafter acquired, to
secure the prompt and complete payment and performance of the Secured
Obligations; provided that, the foregoing grant and pledge shall be subject to
Section 1 of the Pledge Agreement.

 

By its execution below, the undersigned represents and warrants as to itself 
that all of the representations and warranties contained in the Pledge Agreement
are, and that Schedule I attached hereto is, true and correct in all respects as
of the date hereof and that Schedule I hereby supplements and shall be added to
Schedule I to the Pledge Agreement.  The New Pledgor represents and warrants
that the supplements to the Exhibits to the Pledge Agreement attached hereto are
true and correct in all respects and that such supplements set forth all
information required to be scheduled under the Pledge Agreement with respect to
the New Pledgor.  The New Pledgor shall take all steps necessary and required
under the Pledge Agreement to perfect, in favor of the Administrative Agent, a
first-priority security interest in and lien against the New Pledgor’s
Collateral.

 

This Joinder Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Joinder
Agreement by facsimile, e-mailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Joinder Agreement. This
Joinder Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. The
words “execution,” “signed,” “signature,”

 

--------------------------------------------------------------------------------


 

“delivery,” and words of like import in or relating to any document to be signed
in connection with this Joinder Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

 

[the balance of this page intentionally has been left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor has duly executed this Joinder Agreement to
the Pledge Agreement as of the day and year first above written.

 

 

[NEW PLEDGOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule I
to
Joinder Agreement

 

CORPORATIONS

 

Subsidiary and its
Tax Identification #

 

Ownership

 

State of
Incorporation

 

State ID. No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIMITED LIABILITY COMPANIES

 

Name and Federal
ID No.

 

Ownership

 

State of
Organization

 

State ID. No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 